UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53921 GREEKTOWN SUPERHOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 27-2216916 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 555 East Lafayette, Detroit, Michigan (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (313) 223-2999 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yesx No o The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 8, 2013, there were 168,770 shares of Series A-1 Common Stock, $0.01 par value, and no shares of Series A-2 Common Stock, $0.01 par value, outstanding. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Balance Sheets (unaudited) 3 Consolidated Statements of Operations(unaudited) 5 Consolidated Statements of Cash Flows (unaudited) 6 Consolidated Statement of Shareholders’ Equity (unaudited) 7 Notes to Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 45 Item 4. Controls and Procedures 45 PART II – OTHER INFORMATION Item 6. Exhibits 46 Signatures 47 2 Part I – FINANCIAL INFORMATION Greektown Superholdings, Inc. Consolidated Balance Sheets (In Thousands, except share and per share data) Successor Predecessor September 30, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable – gaming, net Accounts receivable – other, net Inventories Prepaid expenses Prepaid Michigan Gaming Control Board annual fee Prepaid municipal service fees Deposits Total current assets Property, building, and equipment, net Other assets: Financing fees - net of accumulated amortization — Deposits and other assets 30 30 Casino development rights Trade names - net of accumulated amortization Rated player relationships - net of accumulated amortization Goodwill Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Greektown Superholdings, Inc. Consolidated Balance Sheets (In Thousands, except share and per share data) Successor Predecessor September 30, December 31, (unaudited) Liabilities and shareholders’ equity Current liabilities: Accounts payable Accrued interest Accrued expenses and other liabilities Current portion of revolving credit facility Total current liabilities Long-term liabilities: Other accrued income taxes Leasehold liability — Revolving credit facility, less current portion Senior secured notes - net Obligation under capital lease Deferred income taxes Total long-term liabilities Total liabilities Shareholders’ equity: Series A-1 preferred stock at $0.01 par value;1,688,268 shares authorized, 1,463,535 shares issued and outstanding at September 30, 2013 and December 31, 2012 Series A-2 preferred stock at $0.01 par value; 645,065 shares authorized, 162,255 shares issued and outstanding at September 30, 2013 and December 31, 2012 Series A-1 preferred warrants at $0.01 par value; 202,511 shares issued and outstanding at September 30, 2013 and December 31, 2012 Series A-2 preferred warrants at $0.01 par value; 460,587 shares issued and outstanding at September 30, 2013 and December 31, 2012 Series A-1 common stock at $0.01 par value; 4,354,935 shares authorized, 168,770 and 152,054 shares issued and outstanding at September 30, 2013 and December 31, 2012, respectively 1 1 Series A-2 common stock at $0.01 par value; 645,065 shares authorized, no shares issued — — Additional paid-in capital Accumulated deficit ) ) Total Greektown Superholdings, Inc. shareholders’ equity Noncontrolling interest — Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 Greektown Superholdings, Inc. Consolidated Statements of Operations (unaudited) (In Thousands, except share and per share data) Successor Predecessor Successor Predecessor Three Months Ended September 30, Three Months Ended September 30, Six Months Ended September 30, Three Months Ended March 31, Nine Months Ended September 30, Revenues Casino $ Food and beverage Hotel Other Gross revenues Less promotional allowances Net revenues Operating expenses Casino Gaming taxes Food and beverage Hotel Marketing, advertising, and entertainment Facilities Depreciation and amortization General and administrative expenses Ownership transition expenses — — Other Operating expenses Income from operations Other income/(expenses) Interest expense, net ) Amortization of finance fees and accretion of premium (discount) on senior notes ) ) ) Refinancing expense — — ) ) — Other (expense) income ) Total other expense, net ) Loss before provisions for income taxes ) Income tax expense – current ) Income tax expense – deferred ) Net loss $ ) $ ) $ ) $ ) $ ) Net loss attributable to noncontrolling interest ) — ) — — Net loss attributable to Greektown Superholdings, Inc. $ ) $ ) $ ) $ ) $ ) Loss per share attributable to Greektown Superholdings, Inc.: Basic $ ) $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) $ ) Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding The accompanying notes are an integral part of the consolidated financial statements. 5 Greektown Superholdings, Inc. Consolidated Statements of Cash Flows (unaudited) (In Thousands) Successor Predecessor Six Months Ended September 30, Three Months Ended March 31, Nine Months Ended
